DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 24 Feb. 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 4-5, 7-8, and 10 are objected to because of the following informalities:    Appropriate correction is required.
In regard to claims 1, 4-5, 7-8, and 10, the method steps are written in narrative functional format.  It is suggested the method claims be rewritten in positive process language as a series of steps in order to conform to standard US practice.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In regard to claim 7, the term “suitable” is indefinite because it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,332,596 to Ranke et al. (hereinafter Ranke).
In regard to claim 1, Ranke teaches in Fig. 1 a process for regenerating a laden scrubbing medium from a gas scrubbing for purification of raw synthesis gas, the process comprising the steps of: 
at least partially freeing (via line 18) the laden scrubbing medium of bound gas constituents in a regeneration stage (in regenerating column 14) to obtain a regenerated scrubbing medium (the line leaving the bottom of 14, part of the line is in line 24), 
wherein after withdrawal from the regeneration stage, the regenerated scrubbing medium is supplied to an intermediate vessel (storage tank 25) and the regenerated scrubbing medium is withdrawn from the intermediate vessel and supplied to an absorption apparatus (scrubbing column 6) for purifying raw synthesis gas (col. 3 lines 44-54; col. 5 lines 26-37).

In regard to claims 2 and 3, Ranke teaches in Fig. 1 the process according to Claim 1, wherein the gas scrubbing is a physical gas scrubbing (methanol is used) (col. 2 lines 22-28).

in regard to claim 4, Ranke teaches in Fig. 1 the process according to Claim 1, wherein laden scrubbing medium (in line 10) is withdrawn from the absorption apparatus and subsequently supplied to a decompression stage (throttle valve 11 and separator 12) to obtain laden scrubbing medium (loaded scrubbing liquid from separator 12 in the line through pump 13) having a reduced concentration of bound gas constituents which is withdrawn from the decompression stage and supplied to the regeneration stage (via the line passing through pump 13 and heat exchangers 15 and 16; col. 4 lines 41-60).

In regard to claim 5, Ranke teaches in Fig. 1 the process according to Claim 1, wherein the regenerated scrubbing medium is cooled (in heat exchangers 15 and 16) after withdrawal from the regeneration stage and/or after withdrawal from the intermediate vessel (col. 5 lines 26-30).

In regard to claim 6, Ranke teaches in Fig. 1 the process according to Claim 5, wherein the cooling is carried out by indirect heat transfer to a cold, laden scrubbing medium (the regenerated scrubbing medium is indirectly contacted with the cooler laden scrubbing medium in both heat exchangers 15 and 16; col. 5 lines 26-30).

In regard to claim 7, Ranke teaches in Fig. 1 the process according to Claim 1, wherein after withdrawal from the intermediate vessel the regenerated scrubbing medium is compressed (via pump 24) to a pressure suitable for operating the absorption apparatus (col. 5 lines 30-35).

In regard to claim 9, Ranke teaches in Fig. 1 the process according to Claim 1, wherein the supplying to the intermediate vessel is carried out continuously or periodically or in batch operation (the Fig. 1 is a continuous operation).

In regard to claim 10, Ranke teaches in Fig. 1 the process according to Claim 1, wherein the laden scrubbing medium is regenerated by stripping, preferably is regenerated by stripping with scrubbing medium vapour, in the regeneration stage (col. 4 lines 55-68).

In regard to claim 11, Ranke teaches in Fig. 1 the process according to Claim 1, wherein the raw synthesis gas comprises at least carbon monoxide (CO), hydrogen (H2), carbon dioxide (CO2) and hydrogen sulfide (H2S) and optionally at least one element from the group consisting of carbonyl sulfide (COS), mercaptans (RSH), hydrogen cyanide (HCN) and ammonia (NH3) (col. 3 lines 65-68).


a regeneration apparatus (regenerating column 14) in which bound gas constituents are removable from a laden scrubbing medium; and 
an intermediate vessel (storage tank 25) into which a regenerated scrubbing medium producible in the regeneration apparatus is transferable and in which the regenerated scrubbing medium is storable (col. 3 lines 44-54; col. 5 lines 26-37).

In regard to claim 13, Ranke teaches in Fig. 1 the apparatus according to Claim 12, wherein a pump (pump 24) for compressing the regenerated scrubbing medium is arranged downstream of the intermediate vessel (col. 5 lines 30-35).

In regard to claim 14, Ranke teaches in Fig. 1 the apparatus according to Claim 12, wherein a heat exchanger (15 and 16) for cooling the regenerated scrubbing medium is arranged upstream and/or downstream of the intermediate vessel (col. 5 lines 26-30).

In regard to claim 15, Ranke teaches in Fig. 1 the apparatus according to Claim 12, wherein the regeneration apparatus comprises a stripping column 14 comprising a reboiler 30, overhead condenser (cooler 19) and at least one gas-permeable tray (the lines inside column 14; col. 5 lines 3-7, 41-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranke, as discussed above in regard to claims 1 and 12, in view of CN 107261769 to Wan Hui et al. (hereinafter Wan; machine translation of the description is provided).
In regard to claims 8 and 16-17, Ranke teaches in Fig. 1 the process according to Claim 1, but does not disclose wherein an amount of regenerated scrubbing medium present in the intermediate vessel is established as a controlled variable via a fill level of regenerated scrubbing medium in the regeneration stage. However, it is believed that the skilled person only has a limited number of options to regulate the process. It can be done by either the level in the regeneration column (14) or in the intermediate vessel (25). It can be done by means of a control valve or implement a controlled pump. However, the selection is the result of normal activity of one of ordinary skill in the art. 
In addition, the person skilled in the art as taught by Wan Hui that an absorption regeneration process described which a reboiler (18) at the Regeneration column (22) and a intermediate vessel (10) for regenerated solvent, see Figure 1 of the original document provided by Applicant with the IDS dated 24 Feb. 2020 and page 3 of the attached machine translation. Wan Hui thus solves, among other things, the problem of Fluctuation of the raw syngas, see page 3 of the attached machine translation. So in order to have a suitable regulation of the process of Ranke and on fluctuations in the raw 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the process/system taught by Ranke to include level measurement in the sump of the regeneration column, a flow control valve in the line provide for the intermediate vessel as taught by Wan Hui in order to better control the fluid circulating therethrough.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CABRENA HOLECEK/Examiner, Art Unit 1776